MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	218	
Docket:	      And-17-16	
Submitted	
		On	Briefs:	 June	29,	2017	
Decided:	     November	28,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	    SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Concurrence/	
		Dissent:	   ALEXANDER,	J.	
	
	
                                  FRED	TAYLOR	et	al.	
                                          	
                                         v.	
                                          	
                                   MARK	WALKER	
	
	
JABAR,	J.	

       [¶1]	 	 Fred	 and	 Eleanor	 Taylor	 appeal	 from	 a	 judgment	 of	 the	 Superior	

Court	 (Androscoggin	 County,	 MG	 Kennedy,	 J.)	 vacating	 the	 District	 Court’s	

(Lewiston,	Oram,	J.)	order	denying	Mark	Walker’s	motion	to	set	aside	a	small	

claims	judgment	entered	in	the	District	Court	(Ende,	J.).		Although	the	appeal	is	

interlocutory,	given	the	legislative	direction	that	small	claims	matters	proceed	

expeditiously,	see	14	M.R.S.	§	7481	(2016);	M.R.S.C.P.	1,	we	address	the	appeal	

pursuant	 to	 the	 judicial	 economy	 exception	 and	 remand	 for	 further	

proceedings.	
2	

                                  I.		BACKGROUND	

	     [¶2]		The	following	facts	are	set	forth	in	the	record.		See	M.R.	Civ.	P.	76F(a).		

The	Taylors	are	homeowners	residing	in	Auburn.		Walker	is	the	president	of	an	

insulation	installation	company.		In	the	spring	of	2015,	the	Taylors	contracted	

with	Walker’s	company	to	install	foam	insulation	in	their	home.		The	Taylors	

allege	 that	 the	 job	 was	 done	 unsatisfactorily	 and	 that	 the	 method	 Walker’s	

company	used	to	install	the	insulation	damaged	the	home’s	roof	and	siding.		The	

Taylors	subsequently	initiated	a	small	claims	action	in	the	District	Court	against	

Walker	 seeking	 damages	 of	 $4,256	 plus	 costs.	 	 A	 hearing	 on	 the	 Taylors’	

statement	of	claim	was	scheduled	for	July	5,	2016.		

	     [¶3]		On	the	day	of	the	hearing,	Walker	failed	to	appear,	and	the	court	

(Ende,	J.)	entered	a	default	judgment	in	favor	of	the	Taylors.		Later	that	same	

day,	 Walker	 submitted	 to	 the	 court	 a	 letter	 in	 which	 he	 alleged	 that	 he	 had	

appeared	at	the	wrong	courthouse,	and	when	he	realized	his	mistake,	he	made	

efforts	to	get	to	the	hearing	in	a	timely	fashion.		In	his	letter,	Walker	alleged	that	

he	finally	arrived	at	the	correct	location	approximately	two-and-a-half-hours	

after	the	hearing	was	scheduled	to	begin.		The	District	Court	accepted	the	letter	
                                                                                                     3	

as	 a	 motion	 to	 set	 aside	 the	 default	 judgment1	 and	 in	 a	 handwritten	 order,	

without	 conducting	 a	 hearing,	 the	 court	 (Oram,	 J.)2	 denied	 that	 motion.	 	 The	

court’s	order	states	in	pertinent	part,	“After	considering	the	filings,	[Walker’s]	

motion	to	set	aside	default	is	denied.”			

	       [¶4]		Walker	subsequently	appealed	to	the	Superior	Court.		See	M.R.S.C.P.	

11(a).		The	Superior	Court	vacated	the	District	Court’s	order	denying	Walker’s	

motion	to	set	aside	the	default	judgment.		It	made	factual	findings,	entered	an	

order	setting	aside	the	default,	and	remanded	the	matter	to	the	District	Court	

for	 a	 hearing	 on	 the	 Taylors’	 underlying	 claims.	 	 In	 its	 judgment,	 without	

hearing	from	Walker	and	the	Taylors,	the	Superior	Court	made	various	factual	

findings	 and	 credibility	 determinations,	 found	 that	 the	 circumstances	

described	 in	 Walker’s	 motion	 to	 set	 aside	 the	 default	 judgment	 constituted	

excusable	neglect,	and	therefore	 concluded	that	the	District	Court	abused	its	

discretion	in	denying	his	motion.		M.R.S.C.P.	9;	M.R.	Civ.	P.	60(b).		The	Taylors	

then	filed	a	motion	for	reconsideration,	which	the	Superior	Court	denied.		See	

M.R.	Civ.	P.	59(e).		They	now	appeal	from	the	order	setting	aside	the	default.		



    1		M.R.S.C.P.	9,	the	rule	governing	motions	to	set	aside	small	claims	judgments,	incorporates	the	

provisions	of	M.R.	Civ.	P.	60.	

    2		It	is	not	clear	from	the	record	why	the	District	Court	judge	who	presided	over	the	small	claims	

trial	list	was	not	the	judge	who	acted	on	Walker’s	motion	to	set	aside	the	default.	
4	

                                     II.		DISCUSSION	

A.	    Process	for	Appealing	Small	Claims	Judgments	

       [¶5]		The	Superior	Court	has	limited	and	specific	authority	when	a	small	

claims	 matter	 is	 appealed.	 	 See	 4	 M.R.S.	 §	 105(3)(B)(2)	 (2016);	 14	 M.R.S.	

§	7484-A(1)	(2016);	M.R.S.C.P.	11(d).		If	a	defendant	appeals	and	seeks	a	trial	

of	the	facts,	the	defendant	must	include	a	jury	trial	request	and	pay	the	required	

fee	for	a	jury	trial	in	the	Superior	Court.		See	M.R.S.C.P.	11(d)(2);	Revised	Court	

Fees	 Schedule	 and	 Document	 Management	 Procedures,	 Me.	 Admin.	 Order	

JB-05-26	(as	amended	by	A.	7-16),	§	I(A)(3)	(effective	July	29,	2016).		However,	

a	plaintiff,	having	chosen	the	small	claims	forum,	may	appeal	only	on	questions	

of	law	and	cannot	appeal	and	request	another	trial	of	the	facts.		See	M.R.S.C.P.	

11(d)(1).	

       [¶6]		A	party	may	appeal	a	small	claims	order	to	the	Superior	Court	to	

raise	issues	of	law	or,	as	is	the	case	here,	to	challenge	an	exercise	of	discretion	

not	 related	 to	 the	 court’s	 factual	 findings	 on	 the	 substance	 of	 a	 motion.	 	 See	

M.R.S.C.P.	11(d)(1)-(2).		Thus,	although	the	Superior	Court	may	not	decide	facts	

in	a	small	claim	appeal	when	acting	in	a	purely	appellate	capacity,	the	court	may	

review	 challenges	 to	 the	 District	 Court’s	 application	 of	 the	 law	 or,	 in	 rare	

circumstances,	the	Superior	Court	may	review	the	District	Court’s	exercise	of	
                                                                                             5	

discretion	in	a	making	a	determination	that	is	not	related	to	the	trial	of	facts	on	

the	merits	of	the	claim.		See	id.	

B.	    Final	Judgment	Rule	

	      [¶7]	 	 Here,	 Walker	 appealed	 from	 the	 District	 Court’s	 exercise	 of	

discretion	 in	 denying	 his	 motion	 to	 set	 aside	 the	 default.	 	 Thus,	 the	 Superior	

Court’s	 authority	 was	 purely	 on	 questions	 of	 law.	 	 Nonetheless,	 it	 made	

independent	factual	findings,	vacated	the	District	Court’s	order,	and	remanded	

the	matter	for	a	trial	on	the	substance	of	the	complaint.			

       [¶8]		The	matter	is	not	yet	final	because	there	is	further	action	to	be	taken	

in	the	District	Court.		Griswold	v.	Town	of	Denmark,	2007	ME	93,	¶	17,	927	A.2d	

410.		Therefore,	the	appeal	to	us	is	interlocutory	and	is	not	ripe	for	appellate	

review	unless	an	exception	to	the	final	judgment	rule	applies.		See	Doggett	v.	

Town	of	Gouldsboro,	2002	ME	175,	¶	8,	812	A.2d	256	(“We	have	regularly	held	

that	 appeals	 from	 court	 orders	 remanding	 a	 matter	 to	 another	 court	 .	 .	 .	 for	

further	 action	 are	 interlocutory	 appeals	 .	 .	 .	 .”);	 Aubry	 v.	 Town	 of	 Mt.	 Desert,	

2010	 ME	 111,	 ¶	 5,	 10	 A.3d	 662;	 Fiber	 Materials,	 Inc.	 v.	 Subilia,	 2009	 ME	 71,	

¶¶	 12-13,	 974	 A.2d	 918.	 	 “A	 party	 urging	 that	 we	 reach	 the	 merits	 of	 an	

otherwise	interlocutory	appeal	has	the	burden	of	demonstrating	to	us	that	one	
6	

of	th[e]	exceptions	to	the	final	judgment	rule	justifies	our	reaching	the	merits	

of	the	appeal.”		Sanborn	v.	Sanborn,	2005	ME	95,	¶	6,	877	A.2d	1075.		

      [¶9]		Because	the	Superior	Court’s	authority	did	not	extend	to	deciding	

the	facts	related	to	the	motion	to	set	aside	default,	and	because	of	the	unique	

and	expedited	nature	of	a	small	claims	matter,	see	14	M.R.S.	§	7481;	M.R.S.C.P.	1,	

we	conclude	that	the	judicial	economy	exception	applies.		Accordingly,	rather	

than	simply	dismissing	the	matter	without	comment,	we	address	the	authority	

of	the	Superior	Court	and	the	process	on	remand.		

C.	   Superior	Court	Authority	and	Remand	

	     [¶10]	 	 As	 noted	 above,	 the	 Superior	 Court	 vacated	 the	 District	 Court’s	

order	denying	Walker’s	motion	to	set	aside	the	default	judgment	and	entered	

judgment	 in	 Walker’s	 favor	 on	 that	 motion.	 	 In	 doing	 so,	 the	 Superior	 Court	

made	 certain	 factual	 findings	 that	 exceeded	 its	 authority	 and	 vacated	 an	

exercise	 of	 the	 District	 Court’s	 discretion	 based	 on	 the	 facts	 that	 it	 found	

independently,	without	the	authority	for	fact	finding	or	a	record	upon	which	to	

review	the	facts.		The	District	Court	was	authorized	to	deny	the	motion	without	

a	 hearing	 upon	 concluding	 that	 the	 facts	 alleged	 in	 Walker’s	 motion,	 even	 if	

proved,	 did	 not	 constitute	 excusable	 neglect	 for	 the	 purposes	 of	 M.R.	

Civ.	P.	60(b).		See	Laurel	Bank	&	Tr.	Co.	v.	Burns,	398	A.2d	41,	45	(Me.	1979)	
                                                                                        7	

(stating	 that	 a	 party	 seeking	 relief	 from	 judgment	 bears	 the	 burden	 of	

presenting	 competent	 evidence	 demonstrating	 his	 entitlement	 to	 relief	

pursuant	 to	 M.R.	 Civ.	 P.	 60(b)).	 	 Acting	 as	 the	 appellate	 tribunal	 here,	 the	

Superior	Court	was	not	at	liberty	to	independently	make	the	factual	findings	

that	formed	the	basis	of	its	decision	to	grant	Walker’s	motion.		Cf.		Suzman	v.	

Comm’r,	 Dep’t	 of	 Health	 &	 Human	 Servs.,	 2005	 ME	 80,	 ¶	 24,	 876	 A.2d	 29	

(“Neither	this	Court	nor	the	Superior	Court,	acting	in	an	appellate	capacity,	is	

free	to	make	factual	findings	independent	of	those	made	by	[an]	agency	.	.	.	.”);	

see	also	Sheepscot	Land	Corp.	v.	Gregory,	383	A.2d	16,	24	(Me.	1978)	(“Whether	

the	 default	 entry	 or	 default	 judgment	 resulted	 from	 factual	 circumstances	

justifying	relief	is	a	question	of	fact	and	must	be	proven	by	evidence	.	.	.	.”).			

	     [¶11]	 	 Thus,	 assuming	 that,	 as	 an	 appellate	 court,	 the	 Superior	 Court	

identified	 an	 important	 factual	 allegation	 in	 the	 record	 before	 it	 that	 would	

necessitate	 fact-finding,	 it	 should	 have	 exercised	 its	 appellate	 authority	 to	

remand	 the	 matter	 to	 the	 District	 Court	 for	 an	 evidentiary	 hearing	 on	 the	

motion	to	set	aside	the	default.	

	     [¶12]		We	therefore	remand	to	the	Superior	Court	with	instructions	to	

determine	whether	the	allegations	set	forth	in	Walker’s	motion	to	set	aside	the	

default	necessitated	an	evidentiary	hearing	on	the	motion.		If	the	Superior	Court	
8	

determines	that	the	District	Court	abused	its	discretion	in	deciding	the	motion	

without	a	hearing,	it	will	remand	the	matter	to	the	District	Court	for	a	hearing	

on	Walker’s	motion.		If	the	Superior	Court	determines	that	the	District	Court	

did	not	abuse	its	discretion	in	adjudicating	the	motion	to	set	aside	the	default	

without	a	hearing,	the	Superior	Court	must	affirm	the	District	Court’s	denial	of	

the	 motion	 to	 set	 aside	 the	 default	 and	 affirm	 the	 judgment	 in	 favor	 of	 the	

Taylors.	

      The	entry	is:	

                    Order	of	the	Superior	Court	vacated.		The	matter	
                    is	 remanded	 to	 the	 Superior	 Court	 with	
                    instructions	 to	 determine	 whether	 to	 remand	
                    the	case	to	the	District	Court	for	an	evidentiary	
                    hearing	on	the	motion	to	set	aside	the	default	or	
                    to	affirm	the	District	Court’s	judgment.		
                    	
                              	     	      	     	     	

                 	
ALEXANDER,	J.,	concurring	in	part/dissenting	in	part.		

      [¶13]	 	 I	 concur	 with	 the	 Court	 that	 we	 should	 reach	 the	 merits	 of	 this	

interlocutory	 appeal,	 and	 I	 concur	 with	 the	 Court	 that	 the	 Superior	 Court’s	

judgment	on	appeal	from	the	District	Court	must	be	vacated.		However,	because	

the	record	of	information	available	to	the	District	Court	demonstrates	that	the	

District	Court	acted	within	its	discretion,	I	respectfully	dissent	from	the	Court’s	
                                                                                           9	

remanding	 for	 any	 further	 review	 of	 facts	 by	 the	 Superior	 Court	 or	 by	 the	

District	 Court.	 	 Because	 error	 in	 the	 District	 Court’s	 order	 has	 not	 been	

demonstrated	on	this	appeal,	the	District	Court’s	judgment	should	be	affirmed.	

	      [¶14]		Review	of	the	record	discloses	the	following	facts,	available	to	the	

District	 Court	 when	 it	 reached	 its	 decision,	 that	 support	 the	 District	 Court’s	

action	after	receiving	Mark	Walker’s	letter.		Fred	and	Eleanor	Taylor	initiated	

the	 small	 claims	 action	 in	 the	 Lewiston	 District	 Court	 seeking	 damages	 of	

$4,256	plus	costs.		A	hearing	on	the	Taylors’	statement	of	claim	was	scheduled	

for	July	5,	2016,	at	8:30	a.m.	

       [¶15]		On	June	13,	2016,	three	weeks	before	the	hearing	date,	a	notice	of	

the	hearing	was	sent	to	Walker	at	his	Windham	address.		The	notice	specifically	

stated	that	the	hearing	would	be	held	at	the	Lewiston	District	Court,	with	the	

court’s	address	prominently	displayed	in	the	middle	of	the	page,	set-off	from	

the	rest	of	the	text.		The	notice	stated	that	the	hearing	was	set	for	8:30	a.m.	and	

warned	Walker	that	failure	to	appear	may	result	in	a	default	judgment	against	

him.		On	July	5,	Walker	failed	to	appear,	and	the	court	(Ende,	J.)	entered	a	default	

judgment	in	favor	of	the	Taylors.	

	      [¶16]		Later	on	July	5,	Walker	submitted	a	letter	to	the	Lewiston	District	

Court.	 	 In	 the	 letter,	 Walker	 alleged	 that	 he	 had	 (i)	 appeared	 at	 the	 Portland	
10	

District	Court;	(ii)	called	the	Lewiston	District	Court	at	9:08	a.m.	“and	was	told	

I	 could	 yet	 come	 to	 Lewiston”;	 (iii)	 found	 he	 had	 mislaid	 his	 car	 keys;	

(iv)	discovered	that	his	car	keys	had	been	left	at	entry	screening;	(v)	called	the	

“clerk”	 again,	 left	 Portland	 after	 10:00	 a.m.,	 and	 arrived	 at	 Lewiston	 District	

Court	around	11:00	a.m.		The	letter	provided	no	justification	for	Walker	going	

to	Portland	rather	than	Lewiston,	as	the	notice	had	specifically	directed	him	to	

do,	nor	did	the	letter	provide	any	justification	for	the	apparent	late	arrival	at	

Portland.	

        [¶17]	 	 By	 letter	 to	 the	 District	 Court	 dated	 July	 15,	 2016,	 the	 Taylors	

opposed	 reopening	 the	 hearing.	 	 The	 District	 Court	 treated	 Walker’s	 July	 5	

letter	as	a	motion	to	set	aside	the	default	judgment.3		In	an	order	dated	July	26,	

the	court	(Oram,	J.)	denied	the	motion.		The	court’s	order	states,	in	pertinent	

part,	 “After	 considering	 the	 filings,	 [Walker’s]	 motion	 to	 set	 aside	 default	 is	

denied.”		In	evaluating	the	motion,	the	court	could	have	reasonably	concluded,	

based	 on	 its	 review	 of	 the	 letter	 and	 the	 court	 file,	 that	 even	 if	 the	 claims	 in	

Walker’s	letter	were	true,	he	was	not	entitled	to	relief.	




   3		M.R.S.C.P.	9,	the	rule	governing	motions	to	set	aside	small	claims	judgments,	incorporates	the	

provisions	of	M.R.	Civ.	P.	60.	
                                                                                                       11	

        [¶18]		There	are	many	defaults	and	failures	to	appear	in	properly	noticed	

small	claims	proceedings	and	other	minor	civil	actions.		Acting	without	hearing	

on	post-judgment	letters	or	motions	seeking	to	excuse	defaults	in	such	minor	

civil	matters	is	frequent	practice.4		Were	the	practice	otherwise,	final	resolution	

of	 such	 matters	 could	 be	 unduly	 delayed,	 and	 parties	 who	 did	 appear	 to	

prosecute	 or	 defend	 such	 matters	 could	 be	 unduly	 burdened	 because	 of	 a	

nonappearing	party’s	dilatory	behavior	or	carelessness.	

        [¶19]	 	 As	 the	 Court’s	 opinion	 correctly	 notes:	 “The	 District	 Court	 was	

authorized	to	deny	the	motion	without	a	hearing	upon	concluding	that	the	facts	

alleged	in	Walker’s	motion,	even	if	proved,	did	not	constitute	excusable	neglect	

for	the	purposes	of	M.R.	Civ.	P.	60(b).”		Court’s	Opinion	¶	10.	

        [¶20]		In	his	July	5	letter	to	the	District	Court,	Walker	did	not	explain	why	

he	went	to	Portland	when	the	notice	he	received,	in	explicit	terms,	directed	him	

to	 the	 Lewiston	 District	 Court;	 and	 he	 did	 not	 explain	 why	 he	 arrived	 at	 the	

Portland	District	Court	clerk’s	office	after	9:00	a.m.,	when	the	noticed	hearing	

time	 was	 8:30	 a.m.	 	 The	 District	 Court	 was	 authorized	 to	 deny	 the	 motion	




   4		See	M.R.	Civ.	P.	7(b)(7)	(“Except	as	otherwise	provided	by	law	or	these	rules,	after	the	opposition	

is	filed	the	court	may	in	its	discretion	rule	on	the	motion	without	hearing.”);	M.R.	Civ.	P.	7(b)(5)	(“The	
court	may	in	its	discretion	deny	a	motion	for	reconsideration	without	hearing	and	before	opposition	
is	filed.”).	
12	

without	 a	 hearing	 upon	 concluding	 that	 the	 limited	 facts	 alleged	 in	 Walker’s	

July	5	letter,	even	if	they	could	have	been	proved	at	a	hearing,	did	not	constitute	

excusable	 neglect	 for	 the	 purposes	 of	 M.R.	 Civ.	 P.	 60(b).	 	 Too	 much	 was	 left	

unexplained	in	Walker’s	letter.		See	Laurel	Bank	&	Tr.	Co.	v.	Burns,	398	A.2d	41,	

45	 (Me.	 1979)	 (stating	 that	 a	 party	 seeking	 relief	 from	 judgment	 bears	 the	

burden	 of	 presenting	 competent	 evidence	 demonstrating	 his	 entitlement	 to	

relief	pursuant	to	M.R.	Civ.	P.	60(b)).	

      [¶21]		The	trial	court’s	action,	whether	taken	with	or	without	a	hearing,	

is	reviewed	for	an	abuse	of	discretion.		On	appeal	from	the	District	Court	to	the	

Superior	Court,	Walker,	the	party	seeking	to	change	the	decision	on	appeal,	had	

the	 burden	 of	 persuasion	 to	 demonstrate	 error	 or,	 in	 this	 case,	 abuse	 of	

discretion.		See	Beal	v.	Town	of	Stockton	Springs,	2017	ME	6,	¶	13,	153	A.3d	768;	

Rossignol	 v.	 Me.	 Pub.	 Employees	 Ret.	 Sys.,	 2016	 ME	 115,	 ¶	 6,	 144	 A.3d	 1175.		

Walker	 had	 the	 burden	 to	 demonstrate	 that	 the	 District	 Court	 abused	 its	

discretion	 in	 (i)	 not	 holding	 a	 hearing	 and	 (ii)	 denying	 Walker’s	 request	 to	

reconsider	and	reopen	the	hearing.	

      [¶22]	 	 An	 abuse	 of	 discretion	 may	 be	 demonstrated	 when	 the	 record	

indicates	that	a	court,	in	discretionary	decision-making:	“(1)	considers	a	factor	

prohibited	 by	 law;	 (2)	 declines	 to	 consider	 a	 legally	 proper	 factor	 under	 a	
                                                                                      13	

mistaken	belief	that	the	factor	cannot	be	considered;	(3)	acts	or	declines	to	act	

based	on	a	mistaken	view	of	the	law;	or	(4)	expressly	or	implicitly	finds	facts	

not	supported	by	the	record	according	to	the	clear	error	standard	of	review.”		

Smith	v.	Rideout,	2010	ME	69,	¶	13,	1	A.3d	441;	Pettinelli	v.	Yost,	2007	ME	121,	

¶	11,	930	A.2d	1074.	

         [¶23]	 	 The	 limited	 record	 that	 Walker	 presented	 to	 the	 District	 Court	

lacked	explanation	of	critical	facts	relating	to	his	disregard	of	the	explicit	notice	

Walker	received	directing	him	when	and	where	to	appear.		That	record	does	

not	 demonstrate	 that	 the	 District	 Court	 abused	 its	 discretion	 in	 denying,	

without	hearing,	Walker’s	motion	to	strike	the	default	conveyed	by	his	letter	of	

July	 5,	 2016.	 	 Because	 no	 abuse	 of	 discretion	 has	 been	 demonstrated,	 the	

District	Court’s	decision	must	be	affirmed.			

	     	     	     	       	      	
	
Adam	 R.	 Lee,	 Esq.,	 Trafton,	 Matzen,	 Belleau	 &	 Frenette,	 LLP,	 Auburn,	 for	
appellants	Fred	and	Eleanor	Taylor	
	
Mark	W.	Walker,	appellee	pro	se	
	
	
Androscoggin	County	Superior	Court	docket	number	AP-2016-11	
FOR	CLERK	REFERENCE	ONLY